Title: From John Adams to John Jay, 1 June 1785
From: Adams, John
To: Jay, John


          
            Dear Sir.
            Bath Hotel Westminster June 1st. 1785.
          
          In my Letter of the 29th. Ulto. I inclosed Copies of the Letters which had passed between the secretary of State and myself—wherin this Day was fixed upon for my introduction to His Majesty—agreable to that arrangement the Master of Ceremonies waited on me at one and accompanied me to the secretary’s Office, from whence Lord Carmarthen accompanied me to the Palace— I was in a very short time introduced to the Kings Closet where with the usual Ceremony I presented my Letter of Credence to His Majesty, and after a few minutes Conversation retired— I have only time to Observe, Sir, that I was introduced with every necessary formallity, and received with some marks of attention.
          The Door being now opened I may perhaps soon have it in my power to form some opinion respecting the general Disposition of the King and his Ministers relative to the Objects of my mission, of which you may expect the earliest communication
          I am Sir / Your friend and / Humble servt.
          
            John Adams.—
          
        